Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 21, 2016

                                           No. 04-16-00624-CR

                                        IN RE Juan ENRIQUEZ

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 28, 2016, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 21, 2016.



                                                           _________________________________
                                                           Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 3862, styled The State of Texas v. Juan Enriquez, pending in the 81st
Judicial District Court, Karnes County, Texas, the Honorable Donna S. Rayes, presiding.